PER CURIAM.
See Blackwood, v. State, 777 So.2d 399, 406 (Fla.2000) (explaining that premeditation may be formed in a moment and need only exist for such time as will allow the accused to be conscious of the nature of the act he is about to commit and the probable result of that act); Robertson v. State, 829 So.2d 901, 913 (Fla.2002) (explaining that the state has the right to correct misleading testimony by introducing character evidence).
AFFIRMED.
SHARP, W., THOMPSON, and GRIFFIN, JJ., concur.